DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s arguments and remarks filed on April 4, 2022 have been reviewed and considered.  Claims 1-14, 16-19, and 21-26 are pending in which claims 1 and 12 have been amended, claims 14 and 16-19 stand withdrawn, and claims 25-26 are presented as new; claims 15 and 20 are cancelled.

Response to Arguments
Applicant's arguments filed on April 4, 2022 have been fully considered but they are not persuasive. 
	Applicant’s First Argument: The Office Action acknowledges that Randall does not disclose “a first fabric layer comprising at least 80% natural fibers” and “a second fabric layer comprising at least 80% natural fibers,” as recited by claim 1, and relies on Zarabi to disclose these features. Office Action, at 5. However, modification of Randall with the fabric of Zarabi would have not have led to the garment as claimed at least because molding the fabric of Zarabi at the temperature disclosed by Randall would not have resulted in a color difference (AE) between the first fabric layer before molding and the first fabric layer after molding of less than 1.2. For at least this reason, claim 1 and its dependent claims are not obvious over Randall in view of Zarabi, and this rejection should be withdrawn.
	Examiner’s Response:  The examiner disagrees.  Please note that the new limitations, as claimed, “by molding with a mold at a temperature up to 185°C” in lines 5-6 of claim 1, “and the color difference (AE) between the first fabric layer before molding and the first fabric layer after molding is less than 1.2” in lines 9-11 of claim 1, and “wherein the mold is heated to a temperature up to 180°C” of claim 25 are noted to be product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-3, 5-13, 21 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2016/0044971) (hereinafter “Randall”) in view of Zarabi (US 2013/0305425) and Pintor et al. (US 2009/0104845) (hereinafter “Pintor”).
	Regarding Claims 1, 7, and 25, Randall disclose of a garment (see Figure 1, a bra) comprising a molded fabric laminate (see Figures 1 & 8-9, [0026], [0039]), the molded fabric laminate comprising:
	a first fabric layer comprising natural fibers (via 12, note can be made with cotton, [0028];
	a second fabric layer comprising natural fibers (via 44, note can be made with cotton, [0036]);
	a patterned layer (see Figures 1 & 8-9) of cured shape memory elastomer (17a & 17b/36, [0040]-[0042]) molded, by molding with a mold at a temperature up to 185°C (claim 25, wherein the mold is heated to a temperature up to 180°C) [0039], between (see Figures 1-2 & 8-9) the first and second fabric layers (via 12 & 44), ([0026]-[0027] & [0038]-[0040]),
	wherein the patterned layer of the cured shape memory elastomer (17a & 17b/36, [0040]-[0042], see Figures 1 & 8-9) is a continuous layer of the cured shape memory elastomer (via film layer of 36, [0042]) defining a multiplicity of openings per square centimeter of the patterned layer [0042], wherein the openings are free of the cured shape memory elastomer (via apertures as described in [0042] of SMP film layer 36), and the color difference (AE) between the first fabric layer before molding and the first fabric layer after molding is less than 1.2 [0039], (Figures 1-2 & 8-9, [0026]-[0028], [0036], [0038]-[0042]).  
	It is noted that the limitations of “by molding with a mold at a temperature up to 185°C” in lines 5-6 of claim 1, “and the color difference (AE) between the first fabric layer before molding and the first fabric layer after molding is less than 1.2” in lines 9-11 of claim 1, and “wherein the mold is heated to a temperature up to 180°C” of claim 25 are noted to be product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). 
	Randall does not disclose wherein (claim 1) the first fabric layer comprises at least 80% natural fibers and wherein the second fabric layer comprises at least 80% natural fibers and wherein the first and the second fabric layers are white, and (claim 7) wherein one of a) and b); wherein: a) the first fabric layer and the second fabric layer each comprises at least 80% cotton; and b) wherein the first fabric layer and the second fabric layer each comprises up to 20% spandex.
	Zarabi teaches of a garment (1300, a bra, [0072]) wherein a fabric layer of the garment comprises at least 80% natural fibers (see 80%-95% cotton, [0047]) and up to 20% spandex (see 5%-20% spandex, [0047]), (Figures 13-15, [0046]-[0047] & [0072]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second fabric layers of Randall to be at least 80% natural fibers (cotton, claim 7) and up to 20% spandex (claim 7) as taught by Zarabi in order to provide comfort and stretch characteristics to the fiber content and to additionally impart absorptive capabilities, [0046]-[0047].
	The device of Randall as modified by Zarabi does not disclose wherein the first and the second fabric layers are white.
	Pintor teaches of a garment (note a bra, see Figure 1) wherein all layers are white, [0059].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the garment of the device of Randall as modified by Zarabi wherein the fabric layers are white as taught by Pintor so as to attract a relatively simple, but classic, color scheme such as an all-white bra, [0059].

	Regarding Claims 2-3, 5-6, 8-9, 11-13, and 21, the device of Randall as modified by Zarabi and Pintor discloses the invention as claimed above.  Further Randall/Zarabi disclose:
	(claim 2, Randall), wherein each square centimeter of the patterned layer (via 36) defines at least 24 openings or at least 48 openings (note 30/cm² to 150/cm² (inclusive), [0042]);
	(claim 3, Randall), wherein a majority of the openings (via apertures of 36, [0042]) define geometric shapes (see Figures 8-9, [0042]);
	(claim 5, Randall), wherein the multiplicity of the openings (via apertures of 36, [0042]) define less than 50% of the surface area of the patterned layer (note multiple apertures at an aperture ratio ranging from 10-90% (inclusive), [0042]);
	(claim 6, Randall), wherein one of a) and b), wherein:
	a) the cured shape memory elastomer (36, [0040]-[0042]) comprises at least 50% of the surface area of the patterned layer (note multiple apertures at an aperture ratio ranging from 10-90% (inclusive), [0042]-note at 50%, another 50% would the surface area of the film 36 itself); and b) the cured shape memory elastomer comprises a cured silicone rubber;
	(claim 8, Randall/Zarabi), wherein the garment (see Figure 1, a bra) is configured to shrink less than 5%, less than 4%, or less than 3% from before molding to after 5 washings (please note that applicant says this is achievable by supplying a fabric which is at least 80% cotton & up to 20% spandex, see [0008]-[0009] & [0034] of applicant’s specification-note that the modification of Randall/Zarabi is capable of meeting this limitation since Zarabi specifically teaches of at least 80% cotton & up to 20% spandex as mentioned above (see in re claims 1 & 7));
	(claim 9), wherein the garment (see Figure 1, a bra) is one of: a one-piece garment (see Figure 1, a bra), a seamless garment, a bra (see Figure 1, a bra), or a one-piece bra (see Figure 1, a bra);
	(claim 11), wherein edges of the garment (see Figure 1, a bra) are clean cut (see Figures 1-2, a bra);
	(claim 12), wherein the nitrogen oxide resistance of the garment (see Figure 1, a bra) after 3 cycles of exposure to nitrogen oxides is greater than or equal to ¾ (please note that applicant says this is achievable by supplying a fabric which is at least 80% cotton, see [0034] of applicant’s specification-note that the modification of Randall/Zarabi is capable of meeting this limitation since Zarabi specifically teaches of at least 80% cotton as mentioned above (see in re claims 1 & 7)) according to ISO 105-G01:1985; Please further note that the limitation of “wherein the nitrogen oxide resistance of the molded fabric laminate after 3 cycles of exposure to nitrogen oxides is greater than or equal to 3/4 according to ISO 105-G01:1985” is noted to be product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985);
	(claim 13), wherein the cured shape memory elastomer (via 36) is a cured liquid silicone rubber (note SMP that is 100% silicone, [0041]);
	(claim 21), wherein the majority of the openings (via apertures of 36, [0042]) define one of circles, rectangles, or arcs (see Figures 8-9, [0042]), (Figures 1-2 & 8-9, [0026]-[0028], [0036], [0038]-[0042]).

	Regarding Claim 10, the device of Randall as modified by Zarabi discloses the invention as claimed above.  Further Randall discloses wherein the first fabric layer is a knit fabric (via 12, [0028]).  The device of Randall as modified by Zarabi does not disclose wherein the second fabric layer is a knit fabric.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein both the first fabric layer and the second fabric layer of device of Randall as modified by Zarabi to be of the same fabric construction (i.e. a knit fabric) to save cost of materials in production and as further taught by Randall so that a tight knit fabric can further provide compression to the wearer’s breast, [0028].

Claims 4 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0044971) in view of Zarabi (US 2013/0305425) as applied to claim 3 above, and further in view of Gaudet et al. (USPN 7,442,110) (hereinafter “Gaudet”).
	Regarding Claims 4 and 22, the device of Randall as modified by Zarabi discloses the invention as claimed above.  The device of Randall as modified by Zarabi does not disclose (claim 4), wherein the majority of the openings define circles and wherein a diameter of the majority of the openings is less than 1.5 mm or less than 1 mm and (claim 22), wherein the diameter of the majority of the openings is at least 0.2 mm, at least 0.4 mm, or at least 0.6 mm.
	Gaudet teaches of a garment (10, a bra) (claim 4), wherein a majority of openings (38) to a support layer (32) are defined as circles (see Figure 3, Col. 5, lines 1-5) and wherein a diameter of the majority of the openings is less than 1.5 mm or less than 1 mm (note that 0.05cm=0.5mm, Col. 5, lines 1-5) and (claim 22), wherein the diameter of the majority of the openings is at least 0.2 mm, at least 0.4 mm, or at least 0.6 mm (note that 0.05cm=0.5mm, Col. 5, lines 1-5), (Figures 3, 3A, Col. 3, lines 57-67, Col. 4, lines 16-25, 61-67, Col. 5, lines 1-13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the openings of the device of Randall as modified by Zarabi (claim 4), wherein the majority of the openings define circles and wherein a diameter of the majority of the openings is less than 1.5 mm or less than 1 mm and (claim 22), wherein the diameter of the majority of the openings is at least 0.2 mm, at least 0.4 mm, or at least 0.6 mm as taught by Gaudet in order to facilitate perspiration in evaporating through the layer, (Col. 4, lines 61-67).

Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0044971) in view of Zarabi (US 2013/0305425) as applied to claim 11 above, and further in view of Falla (US 2002/0106970).
	Regarding Claim 23, the device of Randall as modified by Zarabi discloses the invention as claimed above.  The device of Randall as modified by Zarabi does not disclose wherein one of a) and b), wherein: a) edges of the garment are scalloped, and b) the edges of the garment are not frayed after 20 wash cycles. 
	Falla teaches of a garment (see Figure 9, a bra) wherein edges of the garment are scalloped, (see Figure 9, [0049]-[0050]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein edges of the device of Randall as modified by Zarabi are scalloped as taught by Falla to provide the edging with decoration which also enhances the aesthetic appeal of the garment to better accommodate the shape of the wearer given the generally inverted truncated cylindrical shape of the chest cavity, [0050].

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall (US 2016/0044971) in view of Zarabi (US 2013/0305425) as applied to claim 13 above, and further in view of Turlan-Van Der Hoeven et al. (US 2015/0296894) (hereinafter “Turlan-Van Der Hoeven”).
	Regarding Claim 24, the device of Randall as modified by Zarabi discloses the invention as claimed above.  The device of Randall as modified by Zarabi does not disclose wherein the cured liquid silicone rubber is formed from a bicomponent liquid silicone rubber.
	Turlan-Van Der Hoeven teaches of a cured liquid silicone rubber to be used in a garment wherein the cured liquid silicone rubber is formed from a bicomponent liquid silicone rubber [0018]-[0019].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the cured liquid silicone rubber of the device of Randall as modified by Zarabi to be formed from a bicomponent liquid silicone rubber as taught by Turlan-Van Der Hoeven to advantageously bring a Shore A hardness that ranges between 10 and 40, [0019].

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Randall et al. (US 2016/0044971) (hereinafter “Randall”) in view of Zarabi (US 2013/0305425).
	Regarding Claim 26, Randall disclose of a garment (see Figure 1, a bra) comprising a molded fabric laminate (see Figures 1 & 8-9, [0026], [0039]), the molded fabric laminate comprising:
	a first fabric layer comprising natural fibers (via 12, note can be made with cotton, [0028];
	a second fabric layer comprising natural fibers (via 44, note can be made with cotton, [0036]);
	a patterned layer (see Figures 1 & 8-9) of cured shape memory elastomer (17a & 17b/36, [0040]-[0042]) molded, by molding with a mold at a temperature up to 185°C [0039], between (see Figures 1-2 & 8-9) the first and second fabric layers (via 12 & 44), ([0026]-[0027] & [0038]-[0040]),
	wherein the patterned layer of the cured shape memory elastomer (17a & 17b/36, [0040]-[0042], see Figures 1 & 8-9) is a continuous layer of the cured shape memory elastomer (via film layer of 36, [0042]) defining a multiplicity of openings per square centimeter of the patterned layer [0042], the openings are free of the cured shape memory elastomer (via apertures as described in [0042] of SMP film layer 36), and the nitrogen oxide resistance of the molded fabric laminate (see Figure 1, a bra) after 3 cycles of exposure to nitrogen oxides is greater than or equal to ¾ (please note that applicant says this is achievable by supplying a fabric which is at least 80% cotton, see [0034] of applicant’s specification-note that the modification of Randall/Zarabi is capable of meeting this limitation since Zarabi specifically teaches of at least 80% cotton as mentioned above (see in re claims 1 & 7)) according to ISO 105-G01:1985, , (Figures 1-2 & 8-9, [0026]-[0028], [0036], [0038]-[0042]).  Please further note that the limitations of “by molding with a mold at a temperature up to 185°C” in lines 5-6 and “wherein the nitrogen oxide resistance of the molded fabric laminate after 3 cycles of exposure to nitrogen oxides is greater than or equal to 3/4 according to ISO 105-G01:1985” in lines 9-11 is noted to be product-by-process. "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985);
	Randall does not disclose wherein the first fabric layer comprises at least 80% natural fibers and wherein the second fabric layer comprises at least 80% natural fibers.
	Zarabi teaches of a garment (1300, a bra, [0072]) wherein a fabric layer of the garment comprises at least 80% natural fibers (see 80%-95% cotton, [0047]), (Figures 13-15, [0046]-[0047] & [0072]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the first and second fabric layers of Randall to be at least 80% natural fibers (cotton) as taught by Zarabi in order to provide comfort and stretch characteristics to the fiber content and to additionally impart absorptive capabilities, [0046]-[0047].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIEANNA SZAFRAN whose telephone number is (571)270-7627. The examiner can normally be reached Monday-Friday, 9-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIEANNA SZAFRAN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732